        Case 1:17-cv-00170-CWD Document 71 Filed 07/07/20 Page 1 of 14




Monica G. Cockerille (ISB No. 5532)                      D. Jean Veta (Admitted Pro Hac Vice))
monica@cockerillelaw.com                                 jveta@cov.com
Cockerille Law Office, PLLC                              Henry Liu (Admitted Pro Hac Vice)
100 W. Main St., Ste. 204                                hliu@cov.com
Boise, ID 83702                                          William Isasi (Admitted Pro Hac Vice)
Tel: (208) 343-7676 | Fax: (866) 226-2499                wisasi@cov.com
                                                         Isaac C. Belfer (Admitted Pro Hac Vice)
Peter C. Renn (Admitted Pro Hac Vice)                    ibelfer@cov.com
prenn@lambdalegal.org                                    Colleen R. Smith (ISB No. 10023)
Nora Huppert (Admitted Pro Hac Vice)                     csmith@cov.com
nhuppert@lambdalegal.org                                 Covington & Burling LLP
Lambda Legal Defense and Education Fund, Inc.            One CityCenter
4221 Wilshire Blvd., Suite 280                           850 10th St NW
Los Angeles, CA 90010                                    Washington, DC 20001
Tel: (213) 382-7600 | Fax: (213) 351-6050                Tel: (202) 662-5294

Kara N. Ingelhart (Admitted Pro Hac Vice)                Michael Lanosa (Admitted Pro Hac Vice)
kingelhart@lambdalegal.org                               mlanosa@cov.com
Lambda Legal Defense and Education Fund, Inc.            Covington & Burling LLP
65 E. Wacker Pl., Suite 2000                             1999 Avenue of the Stars
Chicago, IL 60601                                        Los Angeles, CA 90067
Tel: (312) 663-4413 | Fax: (312) 663-4307                Tel: (424) 332-4780

Attorneys for Plaintiffs F.V. and Dani Martin

                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF IDAHO

 F.V. and DANI MARTIN,                                       No. 1:17-cv-00170-CWD

                        Plaintiffs,                          PLAINTIFFS’ REPLY IN SUPPORT
                                                             OF MOTION FOR CLARIFICATION
                v.                                           REGARDING DEFENDANTS’
                                                             ENFORCEMENT PLAN [Dkt. 66]
 DAVID JEPPESEN, in his official capacity as
 Director of the Idaho Department of Health and
 Welfare; ELKE SHAW-TULLOCH, in her official
 capacity as Administrator of the Division of Public
 Health for the Idaho Department of Health and
 Welfare; and JAMES AYDELOTTE, in his
 official capacity as State Registrar and Chief of the
 Bureau of Vital Records and Health Statistics,

                        Defendants.
            Case 1:17-cv-00170-CWD Document 71 Filed 07/07/20 Page 2 of 14




                                                    TABLE OF CONTENTS

INTRODUCTION ...........................................................................................................................1

ARGUMENT ...................................................................................................................................2

I.        Defendants’ Implementation of HB 509 by Requiring a Court Order that Transgender
          People Cannot Legally Obtain Violates the Injunction .......................................................2

II.       Defendants Have Implemented their Stated Enforcement Plan, Which Presents a Ripe
          Controversy ..........................................................................................................................8

III.      Plaintiffs Have Standing to Ensure Compliance with the Injunction Entered in Their
          Favor ..................................................................................................................................10




                                                                        i
         Case 1:17-cv-00170-CWD Document 71 Filed 07/07/20 Page 3 of 14




                                         INTRODUCTION

       In flagrant disregard for this Court’s warning that HB 509 did not relieve them of their

obligation to accept and meaningfully process applications from transgender people, Defendants

have now implemented their plan that prohibits transgender people from changing the sex listed

on their birth certificate to match their gender identity. As of July 1, 2020, Defendants require

all transgender people seeking to change the sex listed on their birth certificate to first obtain a

court order that is legally impossible for them to obtain, through a court process that does not

exist for them, and under a statute that was designed with the explicit purpose of nullifying this

Court’s injunction.

       Unable to offer even any plausible basis under which a transgender applicant might

obtain the court order they require, Defendants instead shift the blame for the policy that they

have implemented onto the other two branches of Idaho’s government and attack Plaintiffs’

vehicle for obtaining clarification. Defendants have no duty to conform their conduct to HB 509

if that conduct has already been enjoined, and they cannot escape responsibility for it by

directing transgender applicants to a court that is unambiguously powerless to grant relief.

Plaintiffs do not seek to “expand” this Court’s injunction—they ask only for the kind of

confirmation that this Court indicated it could not yet provide in its prior clarification, because

Defendants had not yet settled on their plan to implement the provisions of HB 509.

       The clarification Plaintiffs seek can be granted now. Defendants brazenly argue that

clarification is premature even as they begin their experimentation with disobedience by

embarking on the very course of conduct at the heart of Plaintiffs’ motion. This Court does not

need to wait until a transgender applicant is denied before it interprets the scope of its own order.

Finally, as this Court acknowledged in its prior clarification, Plaintiffs have standing not only to



                                                   1
         Case 1:17-cv-00170-CWD Document 71 Filed 07/07/20 Page 4 of 14




seek clarification, but also to ensure IDHW’s compliance with the injunction, including through

contempt, if necessary.

                                            ARGUMENT

I.      Defendants’ Implementation of HB 509 by Requiring a Court Order that
        Transgender People Cannot Legally Obtain Violates the Injunction.

        On July 1, 2020, Defendants implemented their plan1 to reject as incomplete the

application of any transgender person seeking to correct the sex listed on their Idaho birth

certificate to match their gender identity unless they can first obtain a state court order that is

legally impossible for them to obtain. This injunction-nullifying conduct 2 places Defendants

squarely in violation of this Court’s March 5, 2018 injunction, which this Court clarified requires

that IDHW “review and consider such applications through a meaningful and constitutionally-

sound approval process irrespective of any policy, rule, or statute.” Dkt. 58 at 11.

        Defendants deny that this policy amounts to a categorical rejection of applications by

transgender people to change the sex listed on their birth certificates, and argue that this new

policy “is materially different from the policy” enjoined by this Court in 2018. Dkt. 70 at 2. But

this is a distinction truly without a difference: by imposing a requirement that is impossible for

transgender applicants to meet—one that was created specifically to prohibit transgender people

from changing the sex listed on their birth certificate to match their gender identity—Defendants

have reinstated the defining feature of the ban. This requirement falls egregiously short of the




1
  As Defendants describe in their opposition, IDHW has replaced its prior application, Dkt. 42-2,
with one that is consistent with its stated enforcement plan. Idaho Dep’t of Health & Welfare,
Instructions to Change the Indicator of Sex on an Idaho Birth Certificate (Jul. 2020).
https://healthandwelfare.idaho.gov/Portals/0/Health/Vital%20Records/GenderChangePacket-07-
02-2020.pdf
2
  As this Court stated in its June 1, 2020 order, HB 509 was enacted “for the purpose of
circumventing the Order and Judgment in this case.” Dkt. 58 at 13 n.7.
                                                   2
        Case 1:17-cv-00170-CWD Document 71 Filed 07/07/20 Page 5 of 14




“meaningful” and “sound” process this Court required of Defendants. Dkt. 58 at 11; cf. One

Wisconsin Inst., Inc. v. Thomsen, 351 F. Supp. 3d 1160, 1162 (W.D. Wisc. 2019) (holding that

conduct required by new law that still restricted early voting violated injunction).

       Defendants do not offer any conceivable basis under which a transgender applicant might

be able to obtain such a court order. Nor could they, because HB 509 expressly limits the power

of a state court to grant such an order. The sex listed on a birth certificate “may be challenged in

court only on the basis of fraud, duress, or material mistake of fact,” and HB 509 defines “sex”

as the “immutable biological and physiological characteristics, specifically the chromosomes and

internal and external reproductive anatomy, genetically determined at conception and generally

recognizable at birth, that define an individual as male or female.” Idaho Code § 39-245A(3)-(4)

(emphasis added); see also Dkt. 58 at 12-13. This is not the kind of case where some latent

ambiguity in the statute is left unresolved. HB 509 contains no ambiguity with respect to

whether it permits a transgender person to obtain a correction to match their gender identity.

Defendants ask this Court to decline to clarify its injunction on the notion that “only” might not

actually mean “only” and that the language of HB 509 might actually mean the opposite of what

it says. But “only” means “only.” A “federal court may not properly ask a state court if it would

care . . . to rewrite a statute.” City of Houston v. Hill, 482 U.S. 451, 471 (1987).

       It is no defense to say that Defendants have merely imposed an additional procedural

requirement and not a categorical ban. That is pure sophistry. Imposing a requirement that is, by

design, impossible for some people to satisfy is no different than categorically rejecting

applications by those people. Courts in other contexts have had no difficulty saying so. When

Arizona reconfigured its state employee health benefits program to require that a “dependent” be

a “spouse”—a term that the Arizona Constitution limited to “a union of one man and one



                                                  3
        Case 1:17-cv-00170-CWD Document 71 Filed 07/07/20 Page 6 of 14




woman”—the Ninth Circuit did not hesitate to find that “same-sex couples in Arizona [were]

prevented by operation of law” from becoming eligible for family health benefits. Diaz v.

Brewer, 656 F.3d 1008, 1014 (9th Cir. 2011); Ariz. Const. art. 30, § 1.

       Unable to offer any explanation for how the court order requirement might conceivably

result in a transgender applicant successfully changing the sex listed on their birth certificate to

match their gender identity, Defendants instead argue that they cannot be held responsible for the

decision to direct transgender applicants to a third party over which they have no control.

Defendants also argue that Plaintiffs’ request for clarification is an “expansion of the injunction”

to bind the Idaho courts. Dkt. 70 at 4. But both of these arguments fundamentally

misunderstand the nature of Plaintiffs’ request. Plaintiffs seek only confirmation that

Defendants’ adoption of a requirement that transgender applicants can never satisfy violates this

Court’s injunction because it operates as a categorical ban, not a determination of the

constitutional validity of HB 509. Dkt. 66-1 at 6-7. Defendants cannot avoid responsibility for

the adoption of this requirement simply because they “have no ability to decide whether a court

will issue an order,” because, as Defendants acknowledge, they “do, however, have the ability to

determine whether an application is complete.” Dkt. 70 at 7. By denying as incomplete the

application of any transgender person unless they can first prove, as this Court put it, what

“cannot be proven . . . given the statute’s definition of ‘sex,’” Defendants have violated the

injunction. Dkt. 58 at 12-13. Additionally, “a party who acts knowing that his conduct is highly

likely to cause a violation of an injunction may not avoid liability simply because another person

outside his immediate control actually carried out the violation.” Inst. of Cetacean Res. v. Sea

Shepherd Conservation Soc’y, 774 F.3d 935, 951 (9th Cir. 2014).




                                                  4
        Case 1:17-cv-00170-CWD Document 71 Filed 07/07/20 Page 7 of 14




       Nor can Defendants claim that they simply have no choice but to follow the Idaho

legislature’s command to institute this requirement. See Dkt. 58 at 12. Under the Supremacy

Clause, a state agency subject to a federal injunction has no duty to—and cannot lawfully—

conform its conduct to a state statute if that conduct would result in a violation of the injunction.

See Hook v. Ariz. Dep't of Corr., 107 F.3d 1397, 1402 (9th Cir. 1997) (holding Supremacy

Clause precluded state agency’s application of state law to avoid its obligations under a federal

remedial order); Stone v. City & Cty. of San Francisco, 968 F.2d 850, 862 (9th Cir. 1992)

(“otherwise valid state laws . . . cannot stand in the way of a federal court's remedial scheme if

the action is essential to enforce the scheme.”); N.C. State Bd. of Ed. v. Swann, 402 U.S. 43, 45

(1971) (“state policy must give way when it operates to hinder vindication of federal

constitutional guarantees.”).

       There is no question that this Court can clarify its 2018 injunction now that Defendants

have implemented their enforcement plan. It does not need to wait until a transgender applicant

is inevitably denied a court order under a process governed by a state law that flatly prohibits

them from receiving such an order. Defendants argue that a federal court cannot predict how

Idaho courts will interpret HB 509, but there is nothing to interpret: HB 509 precludes Idaho

courts from entertaining any challenge to the sex listed on a birth certificate by transgender

applicants by limiting challenges to three grounds which “cannot be proven by a transgender

individual.” Dkt. 58 at 12. 3 Defendants have not offered any reason to believe otherwise, and

this Court is not required to “ignore the practical reality of these statutory mandates” nor “accept



3
  Given the statute’s definition of “sex,” HB 509 effectively provides that Idaho courts are
required to deny transgender individuals seeking to change their birth certificate to match their
gender identity. It is patently unreasonable for Defendants to argue that they are not violating
the injunction because they are not responsible for the subsequent decisions of Idaho courts
denying changes to birth certificates.
                                                  5
         Case 1:17-cv-00170-CWD Document 71 Filed 07/07/20 Page 8 of 14




what is obviously untrue.” Buono v. Kempthorne, 527 F.3d 758, 777 (9th Cir. 2008), rev’d on

other grounds sub nom., Salazar v. Buono, 559 U.S. 700 (2010) (quoting Santa Fe Indep. Sch.

Dist. v. Doe, 530 U.S. 290, 315 (2000)). “Where the inevitability of the operation of a statute

against certain individuals is patent, it is irrelevant to the existence of a justiciable controversy

that there will be a time delay before the disputed provisions will come into effect.” Blanchette

v. Conn. Gen. Ins. Corps., 419 U.S. 102, 143 (1974).

        Defendants’ analogy to administrative exhaustion ignores this Court’s holding that

transgender individuals are not required to “wait until they have been denied amendments to

their birth certificates before” challenging “IDHW’s implementation of HB 509.” Dkt. 58 at 14.

As Plaintiffs have emphasized, the Ninth Circuit “does not require Damocles’s sword to fall

before we recognize the realistic danger of sustaining a direct injury.” Chang v. United States,

327 F.3d 911, 921 (9th Cir. 2003) (quotes omitted). Defendants point to the policy rationale

underlying the doctrine of exhaustion, but those policy interests are not remotely implicated here,

where the plain language of HB 509 deprives a state court of the power to grant an order to a

transgender person seeking to amend the sex listed on their birth certificate for the purpose of

matching their gender identity. See McNeese v. Bd. of Ed. for Cmty. Unit Sch. Dist. 187, 373

U.S. 668, 675 (1963) (finding exhaustion futile where a state agency lacks power under state law

to grant relief); see also Desert Outdoor Advert., Inc. v. City of Moreno Valley, 103 F.3d 814,

818 (9th Cir. 1996) (appellant could challenge a city’s permit requirement without applying for a

permit where the ordinance at issue “flatly prohibited appellants’ off-site signs”). Nor does the

relief Plaintiffs seek here—mere clarification of the injunction—impinge on the authority of

Idaho courts to “apply HB 509 to an actual set of real-world facts.” Dkt. 70 at 9. The relevant




                                                   6
         Case 1:17-cv-00170-CWD Document 71 Filed 07/07/20 Page 9 of 14




question—whether enforcement of a new statute violates this Court’s injunction—is legal, as it

calls for interpretation of the scope of this Court’s own order. See Buono, 527 F.3d at 776.

        Furthermore, if a “statute is not obviously susceptible of a limiting construction, then

even if the statute has ‘never [been] interpreted by a state tribunal . . . it is the duty of the federal

court to exercise its properly invoked jurisdiction.’” City of Houston, 482 U.S. at 468 (quoting

Harman v. Forssenius, 380 U.S. 528, 535 (1965)) (holding that abstention was improper).

“Where there is no ambiguity in the state statute, the federal court should not abstain.”

Wisconsin v. Constantineau, 400 U.S. 433, 439 (1971). Defendants have pointed to no

“provision in the legislation which leaves reasonable room for a construction by the [state] courts

which might avoid in whole or in part the necessity” for clarification, and “it is doubtful that

even a remarkable job of plastic surgery upon the face of the” statute could reconcile it with the

injunction. Harman, 380 U.S. at 536 (quotes omitted); City of Houston, 482 U.S. at 468-9

(quotes omitted). Federal courts routinely analyze state law in determining whether it violates

federal law. For example, this Court interpreted a state constitutional amendment and held that it

“effectively precludes a state court from finding that Idaho law requires the State to recognize

any type of same-sex union.” Latta v. Otter, 19 F. Supp. 3d 1054, 1062 (D. Idaho).

        Plaintiffs have not asked for a declaration that HB 509 is “facially unconstitutional,” as

Defendants claim. Dkt. 70 at 9. Plaintiffs have already obtained an injunction in their favor,

from which no appeal was taken, that “prohibits IDHW from categorically denying applications

from transgender people to change the sex listed on their birth certificate.” Dkt. 58 at 11. That

necessarily includes conduct that would nullify the objective of the injunction. Id. at 10-12.

Plaintiffs ask only for confirmation that IDHW’s decision to deny such applications as

incomplete if they are not accompanied by a document that transgender people cannot obtain



                                                    7
        Case 1:17-cv-00170-CWD Document 71 Filed 07/07/20 Page 10 of 14




falls short of this Court’s command. The existence of HB 509 “does not absolve IDHW from

accepting, considering, and processing applications from individuals . . . seeking to change the

sex listed on their birth certificate to match their gender identity.” Dkt. 58 at 12. Nor does the

existence of HB 509 provide Defendants a fresh opportunity to litigate the constitutionality of

conduct that has already been permanently enjoined. Otherwise, a state legislature could simply

suspend a federal court’s injunction by continuously imposing new insurmountable barriers with

each new legislative session. If IDHW believes that HB 509 introduces a significant change in

the factual landscape, it must attempt to show that those facts justify dissolution of the injunction

in a properly filed motion to dissolve. IDHW is not free to ignore this Court’s injunction.

II.    Defendants Have Implemented their Stated Enforcement Plan, Which Presents a
       Ripe Controversy.

       On July 1, 2020, Defendants implemented their stated enforcement plan to deny as

incomplete any application not accompanied by a court order that transgender people cannot

legally obtain. Whatever tenuous arguments Defendants may have offered that this plan did not

present a ripe controversy before July 1 are now foreclosed by their decision to engage in

“experimentation with disobedience of the law.” McComb v. Jacksonville Paper Co., 336 U.S.

187, 192 (1949). By completely closing off the existing avenue for a transgender person seeking

to correct their listed sex and replacing it with an application process that is legally impossible

for any such applicant to complete, IDHW committed itself to the very course of conduct at the

heart of Plaintiffs’ motion for clarification. This presents a controversy that is ripe for review.

       Defendants do not rebut three of the four ripeness grounds offered by Plaintiffs: first, that

“courts should grant clarification . . . before a party engages in future conduct that may violate

the injunction”; second, that Defendants’ policy “presents more than a ‘substantial risk’ of harm

to Plaintiffs’ right to ensure IDHW’s full compliance with” the injunction; and third, that the

                                                  8
        Case 1:17-cv-00170-CWD Document 71 Filed 07/07/20 Page 11 of 14




issues are fit for judicial review because clarification “is quintessentially legal in nature” and that

“denying judicial review would cause hardship.” Dkt. 66-1 at 8-12. This is not surprising, as

IDHW’s decision to require a court order that is impossible for transgender applicants to obtain

is now in place, meaning that what was merely a “substantial risk” and “credible threat” of harm

is now an active, ongoing injury to Plaintiffs’ “judicially cognizable interest in ensuring

compliance with [their] judgment.” Salazar, 559 U.S. at 712 (quotes omitted). That IDHW took

this step before receiving clarification underlines the urgency of Plaintiffs’ motion.

       Instead, Defendants dispute that this Court can recognize that transgender people are

denied access to corrections under the enforcement plan that they have now implemented. 4

Defendants’ argument, however, wrongly focuses on whether the court could predict that one of

the Plaintiffs in this case will apply and be denied. 5 As explained above, the proper inquiry is

not whether either Plaintiff will be denied a correction, but whether Defendants’ chosen

implementation of HB 509 will result in “transgender people,” Dkt. 58 at 11, being denied

corrections such that Plaintiffs’ “judicially cognizable interest” in IDHW’s full compliance with

the injunction is impaired. Buono, 559 U.S. at 712 (quotes omitted). That injunction protects

not merely two transgender people but “others similarly situated.” Dkt. 58 at 2.

       Tellingly, Defendants offer no substantive reason why this Court cannot recognize the

plain language of HB 509 and its consequences. This is because there is no plausible legal basis

for a state court to grant a court order to a transgender person seeking to change the sex listed on




4
  Defendants’ other “firm prediction” rule arguments are discussed supra at 5-8.
5
  Defendants’ characterization of one Plaintiff as having “created their own injury” by “choosing
not to file an application under the injunction before HB 509 was passed” is particularly ironic in
light of the “ongoing attempts to roll back the IDHW Rule ever since it was adopted in 2018.”
Dkt. 70 at 11; Dkt. 54 at 5. Under Defendants’ own theory of standing in this case, an
application by that Plaintiff would have purportedly precluded her from enforcing the injunction.
                                                   9
        Case 1:17-cv-00170-CWD Document 71 Filed 07/07/20 Page 12 of 14




their birth certificate to match their gender identity. HB 509 painstakingly defines “sex” to leave

no room for doubt as to whether it might conceivably accommodate a transgender person. See

Idaho Code § 39-245A(3). It provides no affirmative court process for correcting one’s listed

sex to match one’s gender identity—it only limits court challenges to “fraud, duress, and material

mistake of fact,” which “cannot be proven by a transgender individual given the statute’s

definition of ‘sex.’” Idaho Code § 39-245A(4)(d); Dkt. 58 at 12-13. To say that a court could

not recognize that this process would be unavailing to a transgender individual would be to ask

that court to “accept what is obviously untrue . . . [and] to turn a blind eye to the context in which

this policy arose.” Santa Fe Indep. Sch. Dist., 530 U.S. at 315.

III.   Plaintiffs Have Standing to Ensure Compliance with the Injunction Entered in
       Their Favor
       Plaintiffs have standing to seek clarification and vindication of the injunction they won in

2018. Defendants’ arguments to the contrary are attempts to re-litigate what was already

decided: that “Plaintiffs have standing to seek clarification of and ensure compliance by IDHW

with the Injunction and the Judgment entered in their favor.” Dkt. 58 at 7.

       At this juncture, Plaintiffs seek only clarification of the 2018 injunction. But to the

extent that Defendants attack Plaintiffs’ standing to more broadly ensure compliance with that

injunction, they are mistaken. “A party that obtains a judgment in its favor acquires a judicially

cognizable interest in ensuring compliance with that judgment. Having obtained a final judgment

granting relief on [their] claims, [plaintiffs have] standing to seek its vindication.” Buono, 559

U.S. at 712 (citation omitted). The proper focus of the standing inquiry is not, as Defendants

claim, whether individual Plaintiffs have been denied a correction, but whether the judgment in

Plaintiffs’ favor—which protects all transgender people with an Idaho birth certificate—has been

impaired by Defendants’ actions.


                                                 10
       Case 1:17-cv-00170-CWD Document 71 Filed 07/07/20 Page 13 of 14




DATED: July 7, 2020                  By:    /s/ Nora Huppert

D. Jean Veta (Admitted Pro Hac Vice)        Peter C. Renn (Admitted Pro Hac Vice)
jveta@cov.com                               prenn@lambdalegal.org
Henry Liu (Admitted Pro Hac Vice)           Nora Huppert (Admitted Pro Hac Vice)
hliu@cov.com                                nhuppert@lambdalegal.org
William Isasi (Admitted Pro Hac Vice)       Lambda Legal Defense and Education Fund, Inc.
wisasi@cov.com                              4221 Wilshire Blvd., Suite 280
Isaac C. Belfer (Admitted Pro Hac Vice)     Los Angeles, CA 90010
ibelfer@cov.com                             Tel: (213) 382-7600 | Fax: (213) 351-6050
Colleen R. Smith (ISB No. 10023)
csmith@cov.com                              Kara N. Ingelhart (Admitted Pro Hac Vice)
Covington & Burling LLP                     kingelhart@lambdalegal.org
One CityCenter                              Lambda Legal Defense and Education Fund, Inc.
850 10th St NW                              65 E. Wacker Pl., Suite 2000
Washington, DC 20001                        Chicago, IL 60601
Tel: (202) 662-5294                         Tel: (312) 663-4413 | Fax: (312) 663-4307

Michael Lanosa (Admitted Pro Hac Vice)      Monica G. Cockerille (ISB No. 5532)
mlanosa@cov.com                             monica@cockerillelaw.com
Covington & Burling LLP                     Cockerille Law Office, PLLC
1999 Avenue of the Stars                    100 W. Main St., Ste. 204
Los Angeles, CA 90067                       Boise, ID 83702
Tel: (424) 332-4780                         Tel: (208) 343-7676 | Fax: (866) 226-2499

Attorneys for Plaintiffs F.V. and Dani Martin




                                                11
       Case 1:17-cv-00170-CWD Document 71 Filed 07/07/20 Page 14 of 14




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 7th day of July, 2020, I filed the foregoing
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

Steven Olsen
steven.olsen@ag.idaho.gov

Dayton Reed
dayton.reed@ag.idaho.gov

                                                   /s/ Nora Huppert
                                                   Nora Huppert
                                                   Attorney for Plaintiffs




                                              12
